Exhibit 10.10

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 15th day
of January, 2019 (the “Effective Date”), by and between Global Clean Energy
Holdings, Inc. (“GCEH” or “Company”), and Noah Verleun (hereinafter, “Employee,”
and collectively with the Company, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Company and Employee wish to enter into an Employment Agreement
between the Parties. the (“Employment Agreement”); and

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

ARTICLE I

EMPLOYMENT; TERM; DUTIES

1.1               Employment. Pursuant to the terms and conditions hereinafter
set forth, the Company wishes to promote and employ Employee to the title of
Senior Vice President of the Company.

1.2               Term. Employee’s Term of employment with Company shall be
three (3) years from the date of execution of this agreement. Company shall not
terminate Employee’s employment for any reason other than those stated in
paragraph 3.1 herein, which reasons shall constitute cause. Any failure of
Company to comply with the express terms of this agreement shall constitute a
material breach and shall entitled Employee to all remedies provided in law or
equity. The Term provided for herein shall not be amended except by a writing
executed both by Company and by Employee.

1.3               Duties and Responsibilities. Employee shall perform such
administrative, managerial and executive duties for the Company (and its
subsidiaries if and when directed by the President and/or Chief Executive
Officer (the “Officers”)) as are prescribed by applicable job specifications for
the SVP and the Officers of the Company, such tasks and responsibilities as are
customarily vested in and incidental to such positions, and such other duties,
consistent with the Company’s needs, as may be assigned to him from time to time
in writing, by the Officers.

1.4               Exclusive Employment. Employee shall devote all of Employee’s
business time, attention, skill, and best efforts to the performance of
Employee’s duties under this Agreement and shall not engage in any other
business, board membership or occupation without the prior written consent of
the Board (which shall not be unreasonably withheld), including, without
limitation, any activity that (x) conflicts with the interests of the Company,
(y) interferes with the proper and efficient performance of Employee’s duties
for the Company, or (z) interferes with Employee’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing in this
Agreement shall prevent Employee from engaging in activities for Employee’s
personal investments, residing on boards of other companies, religious,
charitable, community or non-for-profit activities that do not conflict or
interfere with his ability to fulfill his duties and responsibilities to the
Company

1.5               Indemnification and Insurance. The Company agrees to indemnify
the Employee for his role as Senior Vice President. A separate indemnity
agreement will be executed to fulfil this requirement. Covenants of Employee

1

 

1.5.1          Best Efforts. Employee shall report directly to the President
and/or Chief Executive Officer and shall devote his best efforts to the business
and affairs of the Company (and its subsidiaries if and when directed by the
Officers). Executive shall perform his duties, responsibilities and functions to
the Company hereunder to the best of his abilities in a diligent, trustworthy,
professional and efficient manner and shall comply, in all material respects,
with all rules, regulations of the Company (and special instructions of the
Officers, if any) and all other rules, regulations, guides, handbooks,
procedures and policies applicable to the Company and its business in connection
with his duties hereunder.

1.5.2          Records. Employee shall use his best efforts and skills to
truthfully, accurately, and promptly prepare, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company of which he may have custody, and promptly pay and
deliver the same whenever he may be directed to do so, in writing, by the
Officers.

1.5.3          Code of Conduct. For such period as when Employee is employed
hereunder, Employee shall at all times conduct himself with the highest ethical
standards, and shall at all times adhere to Code of Conduct attached hereto as
Exhibit A.

1.5.4          Opportunities. The Employee shall make available to the Company
and present to the Board all business opportunities of which he becomes aware,
which are relevant to the business of the Company (and its subsidiaries), and to
no other person or entity or to himself individually.

ARTICLE II

COMPENSATION AND OTHER BENEFITS

2.1               Base Salary. Beginning at the Financial closing of the
Bakersfield Refinery Project and continuing for the duration of the Term, for
all services rendered by Employee hereunder and all covenants and conditions
undertaken by the Parties pursuant to this Agreement, the Company shall pay, and
Employee shall accept, as compensation, an increase to an annual base salary
(“Base Salary”) of $220,000.00. The Base Salary shall be payable in regular
installments in accordance with the normal payroll practices of the Company, in
effect from time to time, but in any event no less frequently than on a monthly
basis.

2.2               Bonus Compensation.

2.3.1        Annual Bonus - Employee will be eligible to earn an annual bonus
(the “Bonus”) based on Employee’s achievement of certain bonus objectives
(Objectives”) established by the Employee subject to the approval of the
Compensation Committee of the Board (“Compensation Committee”). It shall be the
joint obligation of the Employee and the Compensation Committee to develop and
agree to written achievable Objectives within the first forty five (45) days of
the applicable bonus year. Any annual Bonus and any Bonus to be awarded, if any,
will be solely based upon achievement of the written Objectives. The sole
responsibility of the Compensation Committee with regard to Employee’s bonus is
to determine whether the written objectives have been met. The target amount of
the Bonus for any given employment year, assuming that all of the target
milestones are met, shall be an amount equal to thirty percent (30%) of the Base
Salary in effect for the applicable year. Notwithstanding anything herein to the
contrary, the Parties hereby acknowledge and agree that the Compensation
Committee shall, in accordance with NASDAQ rules and regulations for publicly
traded companies, comprise

2

 

independent directors of the Board only. In the event that the Company has not
established a Compensation Committee, the independent directors of the Board
shall determine whether the Objectives have been satisfied. The amount of the
annual bonus, if any, shall be determined by the Compensation Committee, based
upon a pre-established formula based upon Employee’s achievement of the
Objectives. In order to be eligible to receive the full amount of any annual
bonus, Employee must be employed by the Company on the last day of the year in
which the annual bonus is earned. The annual bonus, if any, shall be paid in the
calendar year following the calendar year for which the annual bonus is due, but
in any event no later than March 15 of such year, provided that if the Company’s
annual financial statements have not been audited and approved by the Board
prior to such date, and if an audit later determines that the Objectives were
not achieved at the levels on which the bonus was paid to Employee, then within
five (5) business days after such determination, Employee shall return any
overpaid sums to Company. If the Company is unable to pay any Bonus or other
Compensation from the execution date of this Agreement, the outstanding amount
will accrue simple interest at the rate of (five) 5% per annum.

2.3.2        Equity Incentive Option. Concurrently with the execution of this
Agreement, the Company shall grant Employee an option (the “Equity Incentive
Option”) to purchase 50 million shares of the Company’s common stock at an
exercise price equal to $.02 (2.0 cents) per share. The Incentive Option shall
vest according to the schedule set forth below, and will expire five (5) years
after the date of grant:

a. When the Company’s Market Capitalization reaches $ 7 million, the Incentive
Option shall vest with respect to thirteen million nine hundred thousand
(13,900,000) shares (such shares, the “First Tranche”) of the Company’s common
stock subject thereunder; and

b. When the Company’s Market Capitalization reaches $ 15 million, the Incentive
Option shall vest with respect to sixteen million three hundred and thousand
(16,300,000) shares (such shares, the “Second Tranche”) of the Company’s common
stock subject thereunder; and

c. When the Company’s Market Capitalization reaches or exceeds $ 25 million, the
Incentive Option shall vest with respect to the remaining Nineteen million eight
hundred thousand (19,800,000) shares (such shares, the “Third Tranche”) shares
of the Company’s common stock subject thereunder.

For purposes of the Agreement, the term “Market Capitalization” shall mean the
product of the number of shares of common stock issued and outstanding at the
time Market Capitalization is calculated, multiplied by the average closing
price of the common stock for the thirty (30) consecutive trading days prior to
the date of calculation of Market Capitalization as reported on the principal
securities trading system on which the Company’s common stock is then listed for
trading, including the Pink Sheets, the NASDAQ Stock Market, the OTC Bulletin
Board, or any other applicable stock exchange.

 

2.3               Business Expenses. The Company shall reimburse Employee for
all reasonable, out-of-pocket business expenses incurred in the performance of
his duties hereunder consistent with the Company’s policies and procedures, in
effect from time to time, with respect to travel, entertainment and other
business expenses customarily reimbursed to senior executives of the Company in
connection with the performance of their duties on behalf of the Company. Such
reimbursement shall be made by

3

 

Company to Employee no later than fifteen (15) days after submission of written
expense reports by Employee to Company.

2.4               Other Benefits. During Employee’s employment with the Company,
Employee shall be entitled to the following benefits:

2.4.1          Employee shall be entitled to participate in the Company’s
employee stock option plan, life, health, accident, disability insurance plans,
pension plans and retirement plans, in effect from time to time, to the extent
and on such terms and conditions as the Company customarily makes such plans
available to its senior executives; and

2.4.2          Employee shall be entitled to receive coverage for services
rendered to the Company (and its subsidiaries if and when directed by the Board)
while Employee is a director or officer of the Company under any director and
officer liability insurance policy(s) maintained by the Company from time to
time; and

2.4.3          Company shall pay for, or on behalf of Employee, or reimburse the
Employee, the full cost of Employee’s and Employee’s family health insurance
plan. Nothing contained herein shall be construed to limit the Company’s ability
to amend, suspend, or terminate any employee benefit plan or policy at any time
to the extent permissible by law without providing Employee notice, and the
right to do so is expressly reserved.

2.5               Vacation. Employee shall be entitled to four (4) weeks of
vacation time each calendar year with full pay. Any unused vacation leave as of
December 31st of the calendar year will be either be paid in cash compensation
at the same rate as the Employees base salary or the unused vacation time can be
rolled forward to the following year(s), at the Employees option. If taken as
cash compensation, such payment shall be made to Employee by January 15th of the
following calendar year.

2.6               Withholding. The Company may deduct from any compensation
payable to Employee (including payments made pursuant to this Article II or in
connection with the termination of employment pursuant to Article III of this
Agreement) amounts sufficient to cover Employee’s share of applicable federal,
state and/or local income tax withholding, social security payments, state
disability and other insurance premiums and payments.

ARTICLE III

TERMINATION OF EMPLOYMENT

3.1               Termination of Employment

Employee’s employment pursuant to this Agreement shall terminate on the earliest
to occur of the following:

3.1.1          upon the death of Employee; or

3.1.2          upon the delivery to Employee of written notice of termination by
the Company if Employee shall suffer a physical or mental disability which
renders Employee, in the reasonable judgment of the Board, unable to perform his
duties and obligations under this Agreement for either 90 consecutive days or
180 days in any 12-month period; or

4

 

3.1.3          upon delivery to Employee of written notice of termination by the
Company for Cause; or

3.1.4          upon delivery of written notice from Employee to the Company for
Good Reason.

3.2               Certain Definitions. For purposes of this Agreement, the
following terms shall have the following meanings:

3.2.1          In connection with Paragraph 3.1 herein, “Cause” shall mean any
of the following:

(a)                Employee materially breaches any obligation, duty, or
covenant under this Agreement, which breach is not cured or corrected within
thirty (30) days of receipt by Employee of written notice thereof from the
Company (except for breaches of Article IV of this Agreement, which cannot be
cured and for which the Company need not give any opportunity to cure); or

(b)                Employee commits any act of misappropriation of funds or
embezzlement; or

(c)                Employee commits any act of fraud; or

(d)                Employee is convicted of, or pleads guilty or nolo contendere
to any charge of theft, fraud, a crime involving moral turpitude; or

(e)                Employee breaches the Company’s Code of Conduct attached
hereto as Exhibit A or code of ethics as in effect from time to time.

3.2.2          In connection with Paragraph 3.1 herein, “Good Reason” shall
mean: (a) without Employee’s consent, the Company changes Employee’s position or
duties to such an extent that his duties are no longer consistent with the
positions of President and CEO of the Company, or (b) Company materially
breaches any term of this Agreement; provided that, in each case, “Good Reason”
shall not exist unless Employee first provides the Company with written notice
of the acts or omissions constituting the grounds for “Good Reason” within
ninety (90) days of the initial existence of the grounds for “Good Reason” and
such acts or omissions are not cured within thirty (30) days following the
Company’s receipt of such notice.

3.2.3          “Termination Date” shall mean the date on which Employee’s
employment with the Company hereunder is terminated.

3.3               Effect of Termination

3.3.1          If Employee’s employment is terminated for Good Reason , in
addition to Company’s payment of all outstanding sums due and owing to Employee
at the time of separation, the Company shall pay Employee an amount equal to
four (4) months of Employee’s then-current Base Salary in the form of salary
continuation (the “Severance Payments”), plus payment of Employee’s and
Employee’s family medical insurance premium. At such time when Employee’s
employment with the Company is terminated, and as a condition to Employee’s
right to receive any benefits pursuant to this Section 3.3.1, shall be
conditioned upon Employee’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) within sixty (60) days following the
date of Employee’s separation from service

5

 

hereunder. The Release of Claims shall specifically exclude all unpaid wages
(and bonus payments) due and owing to Employee as of the date of separation. If
Employee fails to execute the Release of Claims in such a timely manner so as to
permit any revocation period to expire prior to the end of such sixty (60) day
period, or timely revokes Employee’s acceptance of such release following its
execution, Employee shall not be entitled to any of the Severance Payments.
Further, to the extent that any of the Severance Payments constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Employee’s
separation from service hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Severance Payments shall thereafter be provided to Employee
according to the applicable schedule set forth herein. In the event Employee
executes a Release of Claims pursuant to this paragraph and, thereafter, Company
fails to pay any sum due and owing to Employee under this paragraph 3.3.1, then
the Employee shall have the right, but not the obligation to convert outstanding
sums due to Employee to GCEH Corporate stock at the then market price of the
stock.

3.3.2          Notwithstanding the reason for termination of Employee’s
employment, Employee shall be entitled to:

(a)                all benefits payable under applicable benefit plans in which
Employee is entitled to participate pursuant to Section 2.5 hereof through the
Termination Date, subject to and in accordance with the terms of such plans; and

(b)                any accrued but unused vacation earned by Employee through
the Termination Date pursuant to Section 2.6 hereof, paid out in accordance with
legal requirements; and

(c)                reimbursement for any business expenses incurred by Employee
prior to Termination Date in accordance with Section 2.4 of this Agreement.

3.3.3          If Employee’s employment is terminated for death or disability
Employee or Employee’s estate shall be entitled to all severance benefits
(including, without limitation, the Severance Payments) under this Agreement as
well as retaining any options vested as of the date of termination.

 

ARTICLE IV

INVENTIONS; CONFIDENTIAL/TRADE SECRET INFORMATION AND RESTRICTIVE COVENANTS

4.1               Inventions. All processes, technologies and inventions
relating to the business of the Company (and its subsidiaries) (collectively,
“Inventions”), including new contributions, improvements, ideas, discoveries,
trademarks and trade names, conceived, developed, invented, made or found by the
Employee, alone or with others, during his employment by the Company, whether or
not patentable and whether or not conceived, developed, invented, made or found
on the Company’s time or with the use of the Company’s facilities or materials,
shall be the property of the Company and shall be promptly and fully disclosed
by Employee to the Company. The Employee shall perform all necessary acts
(including, without limitation, executing and delivering any confirmatory
assignments, documents or instruments requested by the Company) to assign or
otherwise to vest title to any such Inventions in the Company and to enable the
Company, at its sole expense, to secure and maintain domestic and/or foreign
patents or any other rights for such Inventions.

6

 

4.2               Confidential/Trade Secret Information/Non-Disclosure.

4.2.1          Confidential/Trade Secret Information Defined. During the course
of Employee’s employment, Employee will have access to various
Confidential/Trade Secret Information of the Company and information developed
for the Company. For purposes of this Agreement, the term “Confidential/Trade
Secret Information” is information that is not generally known to the public
and, as a result, is of economic benefit to the Company in the conduct of its
business, and the business of the Company’s subsidiaries. Employee and the
Company agree that the term “Confidential/Trade Secret Information” includes but
is not limited to all information developed or obtained by the Company,
including its affiliates, and predecessors, and comprising the following items,
whether or not such items have been reduced to tangible form (e.g., physical
writing, computer hard drive, disk, tape, etc.): all methods, techniques,
processes, ideas, research and development, product designs, engineering
designs, plans, models, production plans, business plans, add-on features, trade
names, service marks, slogans, forms, pricing structures, menus, business forms,
marketing programs and plans, layouts and designs, financial structures,
operational methods and tactics, cost information, the identity of and/or
contractual arrangements with suppliers and/or vendors, accounting procedures,
and any document, record or other information of the Company relating to the
above. Confidential/Trade Secret Information includes not only information
directly belonging to the Company which existed before the date of this
Agreement, but also information developed by Employee for the Company, including
its subsidiaries, affiliates and predecessors, during the term of Employee’s
employment with the Company. Confidential/Trade Secret Information does not
include any information which (a) was in the lawful and unrestricted possession
of Employee prior to its disclosure to Employee by the Company, its
subsidiaries, affiliates or predecessors, (b) is or becomes generally available
to the public by lawful acts other than those of Employee after receiving it, or
(c) has been received lawfully and in good faith by Employee from a third party
who is not and has never been an executive of the Company, its subsidiaries,
affiliates or predecessors, and who did not derive it from the Company, its
subsidiaries, affiliates or predecessors.

4.2.2          Restriction on Use of Confidential/Trade Secret Information.
Employee agrees that his/her use of Confidential/Trade Secret Information is
subject to the following restrictions for an indefinite period of time so long
as the Confidential/Trade Secret Information has not become generally known to
the public:

(a)                Non-Disclosure. Employee agrees that he will not publish or
disclose, or allow to be published or disclosed, Confidential/Trade Secret
Information to any person without the prior written authorization of the Company
unless pursuant to or in connection with Employee’s job duties to the Company
under this Agreement.

(b)                Non-Removal/Surrender. Employee agrees that he will not
remove any Confidential/Trade Secret Information from the offices of the Company
or the premises of any facility in which the Company is performing services,
except pursuant to his duties under this Agreement. Employee further agrees that
he shall surrender to the Company all documents and materials in his possession
or control which contain Confidential/Trade Secret Information and which are the
property of the Company upon the termination of this Agreement, and that he
shall not thereafter retain any copies of any such materials.

4.2.3          Prohibition Against Unfair Competition/ Non-Solicitation of
Customers. Employee agrees that at no time after his employment with the Company
will he engage in competition with the Company while making any use of the
Confidential/Trade Secret Information, or otherwise exploit or make use of the
Confidential/Trade Secret Information. Employee agrees that during the twelve
month period following the Termination Date, he will not directly or indirectly
accept or solicit, in any capacity, the business of any customer of the Company
with whom Employee worked or otherwise

7

 

had access to the Confidential/Trade Secret Information pertaining to the
Company’s business with such customer during the last year of Employee’s
employment with the Company, or solicit, directly or indirectly, or encourage
any of the Company’s customers or suppliers to terminate their business
relationship with the Company, or otherwise interfere with such business
relationships.

4.3               Non-Solicitation of Employees. Employee agrees that during the
twelve month period following the Termination Date, he shall not, directly or
indirectly, solicit, directly or indirectly, or otherwise encourage any
employees of the Company to leave the employ of the Company, or solicit,
directly or indirectly, any of the Company’s employees for employment.

4.4               Non-Solicitation During Employment. During his employment with
the Company, Employee shall not: (a) interfere with the Company’s business
relationship with its customers or suppliers, (b) solicit, directly or
indirectly, or otherwise encourage any of the Company’s customers or suppliers
to terminate their business relationship with the Company, or (c) solicit,
directly or indirectly, or otherwise encourage any employees of the Company to
leave the employ of the Company, or solicit any of the Company’s employees for
employment.

4.5               Conflict of Interest. During Employee’s employment with the
Company, Employee must not engage in any work, paid or unpaid, that creates an
actual conflict of interest with the Company.

4.6               Breach of Provisions. If Employee breaches any of the
provisions of this Article IV, or in the event that any such breach is
threatened by Employee, in addition to and without limiting or waiving any other
remedies available to the Company at law or in equity, the Company shall be
entitled to immediate injunctive relief in any court, domestic or foreign,
having the capacity to grant such relief, to restrain any such breach or
threatened breach and to enforce the provisions of this Article IV.

4.7               Reasonable Restrictions. The Parties acknowledge that the
foregoing restrictions, as well as the duration and the territorial scope
thereof as set forth in this Article IV, are under all of the circumstances
reasonable and necessary for the protection of the Company and its business.

4.8               Special Definition. For purposes of this Article IV, the term
“Company” shall be deemed to include any subsidiary of the Company.

ARTICLE V

MISCELLANEOUS

5.1               Section 409A. Notwithstanding anything herein to the contrary,
this Agreement is intended to be interpreted and applied so that the payment of
the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), or shall comply with the requirements of such provision.
Notwithstanding anything in this Agreement or elsewhere to the contrary,
distributions upon termination of Employee’s employment may only be made upon a
“separation from service” as determined under Section 409A of the Code. Each
payment under this Agreement or otherwise shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may Employee, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement or otherwise which constitutes a “deferral of compensation” within the
meaning of Section 409A of the Code. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code. To the extent that any reimbursements
pursuant to this Agreement or otherwise are taxable to Employee, any
reimbursement payment due to Employee shall be paid to Employee on or before the
last day of Employee’s taxable year following the taxable year in which the

8

 

related expense was incurred; provided, that, Employee has provided the Company
written documentation of such expenses in a timely fashion and such expenses
otherwise satisfy the Company’ expense reimbursement policies. Reimbursements
pursuant to this Agreement or otherwise are not subject to liquidation or
exchange for another benefit and the amount of such reimbursements that Employee
receives in one taxable year shall not affect the amount of such reimbursements
that Employee receives in any other taxable year. Notwithstanding any provision
in this Agreement to the contrary, if on the date of his termination from
employment with the Company Employee is deemed to be a “specified employee”
within the meaning of Code Section 409A and the Final Treasury Regulations using
the identification methodology selected by the Company from time to time, or if
none, the default methodology under Code Section 409A, any payments or benefits
due upon a termination of Employee’s employment under any arrangement that
constitutes a “deferral of compensation” within the meaning of Code Section 409A
shall be delayed and paid or provided (or commence, in the case of installments)
on the first payroll date on or following the earlier of (i) the date which is
six (6) months and one (1) day after Employee’s termination of employment for
any reason other than death, and (ii) the date of Employee’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
normal payment dates specified for such payment or benefit. Notwithstanding any
of the foregoing to the contrary, the Company and its respective officers,
directors, employees, or agents make no guarantee that the terms of this
Agreement as written comply with, or are exempt from, the provisions of Code
Section 409A, and none of the foregoing shall have any liability for the failure
of the terms of this Agreement as written to comply with, or be exempt from, the
provisions of Code Section 409A.

5.2               Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective legal
representatives, heirs, distributees, successors and assigns. Employee may not
assign any of his rights and obligations under this Agreement. The Company may
assign its rights and obligations under this Agreement to any successor entity.

5.3               Notices. Any notice provided for herein shall be in writing
and shall be deemed to have been given or made (a) when personally delivered or
(b) when sent by telecopier and confirmed within 48 hours by letter mailed or
delivered to the party to be notified at its or his/hers address set forth
herein; or three (3) days after being sent by registered or certified mail,
return receipt requested, (or by equivalent currier with delivery documentation
such as FEDEX or UPS) to the address of the other party set forth or to such
other address as may be specified by notice given in accordance with this
section 5.2:



If to the Company:

Global Clean Energy Holdings, Inc.

2790 Skypark Drive, Suite 105

Torrance, CA 90505

Attention: Richard Palmer

 

With a copy (which shall not constitute notice) to:

 

Troy & Gould

1801 Century Park East, 26th Floor

Los Angeles, CA 90067

Attention: Istvan Benko, Esq.

Telecopy No.: (310) 789-1490

 

If to Employee:

 

Noah Verleun

838 5th Street

Santa Monica, CA 90403

 

9

 

 

With a copy (which shall not constitute notice) to:

 

[to be provide by Employee]    

5.4               Severability. If any provision of this Agreement, or portion
thereof, shall be held invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall attach only to such
provision or portion thereof, and shall not in any manner affect or render
invalid or unenforceable any other provision of this Agreement or portion
thereof, and this Agreement shall be carried out as if any such invalid or
unenforceable provision or portion thereof were not contained herein. In
addition, any such invalid or unenforceable provision or portion thereof shall
be deemed, without further action on the part of the parties hereto, modified,
amended or limited to the extent necessary to render the same valid and
enforceable.

5.5               Waiver. No waiver by a party hereto of a breach or default
hereunder by the other party shall be considered valid, unless expressed in a
writing signed by such first party, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or any other nature.

5.6               Entire Agreement. This Agreement sets forth the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes any and all prior agreements between the Company and Employee,
whether written or oral, relating to any or all matters covered by and contained
or otherwise dealt with in this Agreement. This Agreement does not constitute a
commitment of the Company with regard to Employee’s employment, express or
implied, other than to the extent expressly provided for herein.

5.7               Amendment. No modification, change or amendment of this
Agreement or any of its provisions shall be valid, unless in writing and signed
by the Parties.

5.8               Authority. The Parties each represent and warrant that it/he
has the power, authority and right to enter into this Agreement and to carry out
and perform the terms, covenants and conditions hereof.

5.9               Attorneys’ Fees. If either party hereto commences an
arbitration or other action against the other party to enforce any of the terms
hereof or because of the breach by such other party of any of the terms hereof,
the prevailing party shall be entitled, in addition to any other relief granted,
to all actual out-of-pocket costs and expenses incurred by such prevailing party
in connection with such action, including, without limitation, all reasonable
attorneys’ fees, and a right to such costs and expenses shall be deemed to have
accrued upon the commencement of such action and shall be enforceable whether or
not such action is prosecuted to judgment.

5.10           Captions. The captions, headings and titles of the sections of
this Agreement are inserted merely for convenience and ease of reference and
shall not affect or modify the meaning of any of the terms, covenants or
conditions of this Agreement.

5.11           Governing Law. This Agreement, and all of the rights and
obligations of the Parties in connection with the employment relationship
established hereby, shall be governed by and construed in accordance with the
substantive laws of the State of California without giving effect to principles
relating to conflicts of law.

5.12           Arbitration.

5.12.1      Scope. To the fullest extent permitted by law, Employee and the
Company agree to the binding arbitration of any and all controversies, claims or
disputes between them arising out of or in

10

 

any way related to this Agreement, the employment relationship between the
Company and Employee and any disputes upon termination of employment, including
but not limited to breach of contract, tort, , constitutional claims; and any
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law, excluding any claim for wages under the California
Labor Code ,or any claim relating to the Company’s failure to pay wages. For the
purpose of this agreement to arbitrate, references to “Company” include all
subsidiaries or related entities and their respective executives, supervisors,
officers, directors, agents, pension or benefit plans, pension or benefit plan
sponsors, fiduciaries, administrators, affiliates and all successors and assigns
of any of them, and this agreement to arbitrate shall only apply to them to the
extent Employee’s claims arise out of or relate to their actions on behalf of
the Company.

5.12.2      Arbitration Procedure. To commence any such arbitration proceeding,
the party commencing the arbitration must provide the other party with written
notice of any and all claims forming the basis of such right in sufficient
detail to inform the other party of the substance of such claims. In no event
shall this notice for arbitration be made after the date when institution of
legal or equitable proceedings based on such claims would be barred by the
applicable statute of limitations. The arbitration will be conducted in Los
Angeles, California, by a single neutral arbitrator and in accordance with the
then-current rules for resolution of employment disputes for Judicial
Arbitration and Mediation Services (“JAMS”). The Arbitrator is to be selected by
the mutual agreement of the Parties. If the Parties cannot agree, the Superior
Court will select the arbitrator. The parties are entitled to representation by
an attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of California, and only such power, and shall follow the law. The
award shall be binding, and the Parties agree to abide by and perform any award
rendered by the arbitrator. The arbitrator shall issue the award in writing, and
therein state the essential findings and conclusions on which the award is
based. Judgment on the award may be entered in any court having jurisdiction
thereof. In the event either the Company or Employee initiates the arbitration
proceeding, Company shall bear the total cost of the arbitration filing, hearing
fees, and the entire cost of the arbitrator.

5.13           Survival. The termination of Employee’s employment with the
Company pursuant to the provisions of this Agreement shall not affect Employee’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Employee’s
obligations under Article IV of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GLOBAL CLEAN ENERGY HOLDINGS, INC.,



 

 

By: /s/ RICHARD PALMER

Name: Richard Palmer

Title: President and Chief Executive Officer

 

 

 

By: /s/ NOAH VERLEUN

Noah Verleun

       

11

 

EXHIBIT A

 

CODE OF CONDUCT

 

Honesty and Integrity

Our business is based on mutual trust, honesty and integrity in all of our
affairs, both internally and externally. This philosophy must be respected at
all times. Each of us must be truthful in our business dealings with each other,
and with our auditors, legal counsel, regulators and loan review and compliance
staffs. Illegal, dishonest and fraudulent acts are grounds for termination.
Making false materials statements or otherwise material misleading internal or
external auditors, attorneys, regulators or loan review and compliance personnel
is prohibited. You must never intentionally withhold or fail to communicate
material information that is requested in connection with an appropriately
authorized investigation or review. Any concealment of material information is a
violation of your employment agreement, which may result in termination of your
employment with the Company.

 

Protecting Corporate Assets

You are responsible for safeguarding the assets of the Company. Company assets
must not be used for personal benefit. The Company’s assets include, but are not
limited to, all of its properties, including intellectual properties, business
information, cash, and securities. Misappropriation of Company assets is a
violation of your employment agreement, which may result in termination of your
employment with the Company.

 

Accuracy of Company Records and Reports

The Company is committed to maintaining records, data and information that are
materially accurate and complete so as to permit the Company to make timely and
accurate disclosures to its regulators and to its shareholders. You are
responsible for the integrity of the information, reports and records under your
control. Records must be maintained in sufficient detail so as to reflect
accurately the Company’s transactions and activities. Company’s financial
statements must be prepared in accordance with generally accepted accounting
principles (“GAAP”) and fairly represent, in all material respects, the
financial condition and results of the Company. To accomplish full, fair, and
accurate reporting, you must use your best efforts to ensure that financial
reports issued by the Company are timely, accurate, understandable, and
complete.

 

Compliance With Laws

The Company’s activities shall be in full compliance with all applicable laws
and regulations. When such laws or regulations are ambiguous or difficult to
interpret, you should seek advice from the Company’s outside legal counsel.

 

Conflicts Of Interest

You must conduct your private, business, and personal activities in a manner
that avoids conflict with your ability to act solely in the interests of the
Company. A conflict of interest may arise if you have interests of any nature
that compromise your ability to act objectively and in the best interests of the
Company. Conflicts may arise directly or through your family members or through
business or other entities in which you or your family members have an interest.
In situations where a conflict is present, you must seek Board approval for the
perceived conflict or you must disqualify yourself from direct involvement with
the transaction or relationship between that person and the Company where the
conflict exists, except as set forth in Section 1.6 herein.

 

Business Ventures with Customers

You may not enter into or participate with the Company’s customers in business
ventures without the approval of a majority of the Governance & Compliance
Committee of the Board.

12

 

 

Acting as a Fiduciary

Officers may not assume the responsibility of executor, administrator, trustee,
guardian, custodian, attorney-in-fact under a power of attorney, or any other
fiduciary capacity (except with respect to matters involving direct family
relationships) without the approval of a majority of the Governance & Compliance
Committee of the Board.

 

Company Opportunities

You must not take for yourself any opportunity that belongs to the Company.
Whenever the Company has been seeking a particular business opportunity, or the
opportunity has been offered to the Company, or the Company’s funds, facilities
or personnel have been used in developing the opportunity, that opportunity
rightfully belongs to the Company and not to its employees.

 

Investments in Customers or Suppliers

Because investments are an area in which conflicts of interest can very easily
develop, you should obtain prior approval from a majority of the Governance &
Compliance Committee of the Board before investing directly or indirectly in the
business of a customer or supplier of the Company, other than a Permitted Public
Company Interest, as defined above. Under no circumstances should you acquire an
equity interest in a company that is a customer or supplier at a price which is
more favorable than the price offered to the general public. If you own a direct
or indirect interest in a business or other entity that becomes a customer or
supplier, you should notify a majority of the Governance & Compliance Committee
of the Board of the Board as soon as the underlying facts are known to you.

 

Business Expenses

You must have all business-related expenses approved by the Chairman of the
Board of Directors and the Chief Financial Officer of the Company. You must
carefully observe expense account regulations and guidelines. Falsification of
an expense account is considered to be a misappropriation of corporate funds and
may constitute grounds for disciplinary action, and depending on the severity,
dismissal.

 

Bequests from Customers

You may not accept a bequest or legacy from a customer, unless the customer is
your immediate family member. However, there may be an occasional instance when
a bequest from a non-relative customer is based upon a relationship other than
the normal business relationship, which arises between you and a customer. In
such a situation, full consideration by a majority of disinterested members of
the Governance & Compliance Committee of the Board, will be given to approving
receipt of the bequest.

 

Gifts from Customers

You shall not solicit or accept for yourself, or for a third party, anything of
material value in return for, or in connection with, any business, service, or
activity of the Company. You shall not accept a gift in circumstances where his
or her business judgment was influenced by such gift. You shall not allow an
immediate family member or business associate to accept a gift, services, loans
or preferential treatment in exchange for a past, current, or future business
relationship with the Company.

 

Disclosure of Potential Conflicts of Interest

You shall immediately disclose to a majority of disinterested members of the
Governance & Compliance Committee of the Board all situations that possess a
potential for conflict of interest.

 

Political Donations

You are prohibited from making any contribution to political candidates on
behalf of the Company, without the approval of the Board of Directors. You also
may not make any contributions of anything of value in connection with any
federal, state or local candidate’s election without the approval of the Board

13

 

of Directors. The Company makes, and discloses fully, contributions in state and
local elections for the purpose of supporting ballot propositions that are in
the interests of the Company and its several constituencies. Any proposal for
political contributions on behalf of the Company or a group of Company employees
should be referred for approval to a majority of disinterested members of the
Governance & Compliance Committee of the Board.

 

Confidential Information

You shall not use confidential and nonpublic information in any manner for
personal advantage or to provide advantage to others.

 

Insider Trading

You must at all times comply with all laws and regulations concerning insider
trading. In general, you are prohibited by applicable law from trading in the
securities of any company while in possession of material, nonpublic information
(also known as “inside information”) regarding that company. This prohibition
applies to the Company’s securities as well as to the securities of other
companies, including the Company’s customers and suppliers, and to transactions
for any account of the Company, client account or personal account. It is also
illegal to “tip” or knowingly pass on inside information to any other person if
you know or reasonably suspect that the person receiving such information from
you will misuse such information by trading in securities or passing such
information on further, even if you do not receive any monetary benefit.

 

Investment Prudence

You must not use your position at the Company to obtain leverage with respect to
any investment, including investments in publicly traded securities, and should
not accept preferential treatment of any kind based on your position with the
Company in connection with your investments.

 

Cross - Selling Services/Tying Restrictions.

“Tying” arrangements, whereby customers are required to purchase or provide one
product or service as a condition for another being made available, are unlawful
in certain instances. You should consult the Company’s outside legal counsel for
advice on tying restrictions. The Company prohibits any such unlawful
requirements.

Anti - Competitive Practices.

The Company is subject to complex laws (known as “antitrust laws”) designed to
preserve competition among enterprises and to protect consumers from unfair
business arrangements and practices. You should avoid discussion of
competitively sensitive topics, such as prices, pricing policies, costs and
marketing strategies (except as reasonably required by your job duties).

Anti – Money Laundering Compliance.

Money laundering is the process of converting illegal proceeds so that funds are
made to appear legitimate, and it is not limited to cash transactions. The
Company is obligated by law to join with governments, international
organizations and members of the financial services industry to help prevent
money laundering. You must follow all of anti-money laundering policies and
procedures.

Nondiscrimination.

The Company endeavors to make all decisions responsibly, constructively and
equitably without bias as to race, color, creed, religion, national origin, sex,
marital status, age, veteran’s status or membership in any other protected class
or receipt of public assistance. Failure to do so is against Company policy.

14

 

Misleading Statements.

You shall not make knowingly false or misleading remarks about suppliers,
customers, or competitors, or their products and services.

Corporate Gifts to Others.

You must use care in connection with gifts to others. If a gift could be viewed
as consideration for business, you should not make the gift.

Entertainment.

Legitimate entertainment of reasonable value is an accepted practice to the
extent that it meets all standards of ethical business conduct and involves no
element of concealment.

Other Remuneration.

In the conduct of the Company’s business, no bribes, kickbacks or similar
remuneration or consideration of any kind are to be given or offered to any
individual or organization for any reason whatsoever.

Equal Employment Opportunity.

The Company is an equal opportunity employer and you are expected to comply with
all laws concerning discriminatory employment practices. Advancement at the
Company is based on talent and performance. In addition, retaliation against
individuals for raising claims of discrimination is prohibited.

Harassment and Intimidation.

The Company prohibits sexual or any other kind of harassment or intimidation by
any Employee, Officer, or Director of the Company. Harassment, whether based on
a person’s race, gender, religion, national origin, disability, sexual
orientation, or socioeconomic status, is completely inconsistent with our
tradition of providing a respectful, professional workplace. You must never use
company systems to transmit or receive electronic images or text of a sexual
nature or containing ethnic slurs, racial epithets or any other material of a
harassing, offensive or lewd nature.

 

15